          Case 1:18-cv-02885-RJL Document 11 Filed 12/31/18 Page 1 of 2



                      0IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                              Civil Action No. 1:18-cv-02885
Defendants


        PLAINTIFF JEROME CORSI’S AND COUNSEL’S INTERIM REPLY TO
             DEFENDANTS’ RESPONSE TO RELATED CASE NOTICE

       Plaintiff Jerome Corsi (“Plaintiff”) and his counsel hereby file an interim reply, subject to

upcoming oral argument at the scheduled hearing for January 3, 2019 at 3:00 p.m.

       Defendants conveniently overlook in their “analysis” that Klayman I, II, and III involved

illegal and unconstitutional surveillance of Plaintiff’s counsel along with his clients, which is

present here as well. There are several other common issues of law and fact which will be

amplified at the upcoming hearing.

       As an aside, Plaintiff and his counsel find it “curious” why Defendants would strain so

hard to have this case assigned to another jurist, given this Court’s considerable expertise with

the issues involved. Perhaps it can only be that they hope to obtain a less independent-minded

and more politically-disposed jurist.

Dated: December 31, 2018                             Respectfully submitted,
                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 800
                                                     Washington, D.C. 20006
                                                     (310) 595-0800
                                                     leklayman@gmail.com
         Case 1:18-cv-02885-RJL Document 11 Filed 12/31/18 Page 2 of 2



                                                    Of Counsel:
                                                    David E. Gray
                                                    Gray Law Group
                                                    760 Rt. 10 West, #204
                                                    Whippany, NJ, 07981
                                                    973-240-7313
                                                    dgray@graylawgroupnj.com

                                                    Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, December 31,

2018, a copy of the foregoing was filed via this Court’s ECF system and served upon all parties

and/or counsel of record.


                                                           /s/ Larry Klayman
                                                           Larry Klayman




                                               2
